         Case 1:18-cv-08042-JPO Document 19 Filed 03/04/19 Page 1 of 1




                                                                  March 4, 2019


VIA ECF
Judge J. Paul Oetken
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007



              Re:   Darris Davis v. Caldeonia Haulers, LLC et. al.
              Docket No.: 1:18-cv-08042

Dear Judge Oetken,

              Please be advised the above captioned case has settled. A stipulation of

       discontinuance is forthcoming.




                                           Respectfully,

                                           NAPOLI SHKOLNIK, PLLC




                                           Kristina Georgiou, Esq.
                                           Attorneys for Plaintiff
                                           360 Lexington Avenue, 11th Floor
                                           New York, New York 10017
                                           212-397-1000
